Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 24, 1992, convicting defendant upon her plea of guilty of the crime of grand larceny in the fourth degree.
Defendant’s only contention on this appeal is that the sentence of five years’ probation with conditions, including that defendant serve the first 180 days of the probation in jail and pay the balance of the restitution owed to the victim through the Franklin County Probation Department with a 10% surcharge, is harsh and excessive. Defendant was allowed to plead guilty to the crime of grand larceny in the fourth degree in satisfaction of a superior court information that charged a more serious crime. In addition, defendant pleaded guilty knowing that she could receive the sentence imposed, which was much less than the harshest allowable sentence. Given these facts, we find no basis to disturb the sentence imposed by County Court (see, People v Whiting, 191 AD2d 846; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Mikoll, Crew III, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.